UNCLASSIFIED

                      AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1.
CONTRACT ID CODE   PAGE OF PAGES
 
        1       7  

                      
2. AMENDMENT/MODIFICATION NO.
      3. EFFECTIVE DATE   4. REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (if
applicable)
 
               
P00034
      07/13/2010   See Schedule    
 
               
6. ISSUED BY
  CODE   HM0210   7. ADMINISTERED BY (if other then item 6)   CODE

              Nat’l Geospatial-Intelligence Agen.         ATTN: ACR/MS-P150    
    12310 Sunrise Valley Drive         RESTON VA 20191-3449        
 
           
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
  (X)   9A. AMENDMENT OF SOLICITATION NO.
 
            GEOEYE IMAGERY COLLECTION SYSTEMS INC         21700 ATLANTIC BLVD
STE 500       9B. DATED (SEE ITEM 11) DULLES VA 201666801        
 
      X   10A. MODIFICATION OF CONTRACT/ORDER NO.
 
          HM157304C0014
 
           
 
          10B. DATED (SEE ITEM 13)
 
           
CODE 8248422490000
  FACILITY CODE       09/30/2004
 
            11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers    o is extended.    o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation of as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

                 
12. ACCOUNTING AND APPROPRIATION DATA (if required)
  Net Increase:   $ 12,500,000.00  
See Schedule
               

      13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT
MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
   
CHECK ONE
 
A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
   
 
 
B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
   
 
 
C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
   
 
 
D.   OTHER (Specify type of modification and authority)
 
   
X
  Special Contract Requirement H.28 Exercise of Options

E. IMPORTANT:   Contractor         þ is noL            o is required to sign
this document and return  0  copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 54-1660268
DUNS Number: 824842249
The purpose of this modification is to (1) exercise Options for contract line
items (CLIN) 0002, 0004, 0005 and 0006, for the period August 1, 2010 through
August 31, 2010; (2) provide incremental funding in the amount of $12,500,000
for CLIN 0006; (3) to update the wire payment information in Contract
Section G.5, Remittance Address, to reflect the Company name change executed in
Modification P00030; and (4) correct a numerical value typo under Section G.8,
Modification P00010, Obligated Funding. Total funding obligated under the
contract increases by $12,500,000 from $289,249,467 to $301,749,467.
Accordingly, the contract is modified as follows:
Continued ...

              Except as provided herein, all terms and conditions of the
document referenced in Item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect.   15A. NAME AND TITLE OF SIGNER (Type or print)  
16A. NAME AND TITLE OF CONTRACTING OFFICER(Type or print)
 
           
15B. CONTRACTOR/OFFEROR
  15C. DATE SIGNED   16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
 
           
(Signature of person authorized to sign)
          13 July 2010

     
NSN 7540-01-152-8070
  STANDARD FORM 30 (REV. 10-83)
Previous edition unusable
  Prescribed by GSA
 
  FAR (48 CFR) 53.243

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   2         7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                                          ITEM NO.     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   (A)     (B)   (C)     (D)     (E)
    (F)          
1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.3 Total
Contract Price/Total Contract Funding (change page 3 is attached hereto) :
                                       
 
                                       
a. Under CLIN 0006, the Obligated Amount column is increased by $12,500,000 from
$45,500,000 to $58,000,000. The Unfunded Amount column is decreased by
$12,500,000 from $67,000,000 to $54,500,000. The Maximum Total Price column is
unchanged.
                                       
 
                                       
b. Under Total, the Obligated Amount column is increased by $12,500,000 from
$289,249,467 to $301,749,467. The Unfunded Amount column is decreased by
$12,500,000 from $289,922,533 to $277,422,533. The Maximum Total Price column is
unchanged.
                                       
 
                                       
2. Under Section B, Supplies or Services and Prices/Costs, the Period of
Performance for the following CLINs are extended through August 31,
                                       
 
                                       
a. Paragraph B-2, Line Item 0002 - Government Option 1: IMAGERY DERIVED PRODUCTS
AND SERVICES;
                                       
b. Paragraph B-5, Line Item CLIN 0004 - Firewire Drives, Other Media and
Shipping Expenses; and
                                       
c. Paragraph B-6, Line Item CLIN 0005 - System Engineering Services Support .
                                       
 
                                       
3. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7 Option
Line Item 0006 - Imagery Acquisition COMMERCIAL IMAGERY, is exercised for the
period August 1, 2010 through August 31, 2010, one month.
                                       
 
                                       
4 . Under Section G, Contract Administration Data, Paragraph G.5, Remittance
Address, the wire payment name is changed from ORBIMAGE, Inc. to GeoEye Imagery
Collection Systems, Inc. Change page 11 is attached hereto.
                                       
 
                                       
5. Under Section G, Contract Administration Data, Paragraph G.8, Accounting and
Appropriation Data:
                                       
 
                                       
a. Under Modification P00010, column Obligated Funding, the amount
$10,000,000.00 is corrected to read $10,300,000.00. This correction does not
impact available funding, which was correctly
Continued . . .
                               

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   3   7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                                          ITEM NO.     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   (A)     (B)   (C)     (D)     (E)
    (F)          
indicated. Change page 13 is attached hereto.
                                       
 
                                       
b. The table is revised to reflect the
                                       
$12,500,000 obligation under CLIN 0006. Change
                                       
page 13A is attached hereto.
                                       
 
                                       
Discount Terms:
                                       
Net 30
                                       
 
                                       
Delivery Location Code: SEESCH
                                       
See Schedule
                                       
 
                                       
Payment :
                                       
DFAS Acct. Mtn. 6 Control /JDAC
                                       
ATTN: DFAS- IN- FI- JAM DEP 3248
                                       
8899 E. 56th Street
                                       
Indianapolis, IN 46249
                                       
Customer Service 1-888-332-7366
                                       
---FAX 1-866-894-8007
                                       
FOB: Destination
                                       
Period of Performance: 02/01/2007 to 08/31/2010
                                       
 
                                       
Change Item 0002 to read as follows (amount shown
                                       
is the obligated amount) :
                                       
 
                                  0002    
NextView IMAGERY DERIVED PRODUCTS AND SERVICES
                            0.00          
(Value-added Products)
                                       
 
                                       
Minimum Amount: $0
                                       
Maximum Amount: $200,000,000.00
                                       
Product/Service Code: 7640
                                       
Product/Service Description: MAPS, ATLASES,
                                       
CHARTS, & GLOBES
                                       
 
                                       
Accounting Info:
                                       
N/A
                                       
Funded : $0.00
                                       
$0.00 (Subject to Availability of Funds)
                                       
$0.00 (Subject to Availability of Funds)
                                       
 
                                       
Change Item 0004 to read as follows (amount shown
                                       
is the obligated amount) :
                                       
 
                                  0004    
Acquisition of Firewire Drives and other media
                            0.00          
under the contract to support the storage and
                                       
dissemination of imagery.
                                       
 
                                       
The sum of all material provided herein and
                                       
invoiced for shall not exceed $500,000.
                                       
Award Type: Time-and-materials
                                       
Continued . . .
                               

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   4   7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                              ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Fully Funded Obligation Amount $500,000.00
                           
Incrementally Funded Amount: $90,000.00
                           
Product/Service Code: 7640
                           
Product/Service Description: MAPS, ATLASES,
                           
CHARTS, & GLOBES
                           
Requisition No: NASKG47016AS02
                           
 
                           
Accounting Info:
9770100.4802 8A7 85K1 K317L3 ASK888 619A2 34345B 880300
Funded: $0.00
                           
 
                           
Change Item 0005 to read as follows (amount shown is the obligated amount) :
                           
 
                      0005    
Systems Engineering Services Level-of-Effort Support. The Contractor shall
provide on-going and sustaining, general systems engineering, interface change
management, and integration and testing support services on a time and material
basis in accordance with Attachment 6, Statement of Work NextView System
Engineering Services, dated October 31, 2007. The Contractor is required to
invoice for actual hours worked in accordance with the labor categories and
rates delineated below. The hours are estimates and thus variable; the rates are
fixed.
  4000000   DO         0.00          
 
                           
Award Type: Time-and-materials
(Not Separately Priced)
Fully Funded Obligation Amount$0.00
Product/Service Cod 7640
                           
Product/Service Description: MAPS, ATLASES,
CHARTS, & GLOBES
                           
 
                           
Period of Performance: 08/01/2008 to 08/31/2010
                           
 
                           
ORBIMAGE/GeoEye Labor Categories
                           
 
                           
CY2008 Est. Hours     Fixed Rate
                           
CY2009 Est. Hours     Fixed Rate
                           
 
                           
CY2008 Est. Hours     Fixed Rate
                           
CY2009 Est. Hours     Fixed Rate
                           
 
                           
CY2008 Est. Hours     Fixed Rate
                           
CY2009 Est. Hours     Fixed Rate
                           
 
                           
Continued . . .
                   

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   5      7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                              ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Flxed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
CY2008 Est. Hours      Fixed Rate
                           
CY2009 Est. Hours      Fixed Rate
                           
 
                           
Change Item 0006 to read as follows (amount shown
                           
is the obligated amount) :
                           
 
                      0006    
NextView COMMERCIAL IMAGERY PROGRAM
                12,500,000.00          
Fully Funded Obligation Amount $112,500,000.00
                           
Incrementally Funded Amount: $58,000,000.00
                           
Product/Service Code: 7640
                           
Product/Service Description: MAPS, ATLASES,
                           
CHARTS, & GLOBES
                           
Requisition No: NSCPG48343AS01, NSU8G10054AS02,
                           
NSU8G10089AS01, NSU8G10095AS01, NSU8G10144AS01,
                           
NSU8G10189AS03
                           
Continued ...
                   

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   6   7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                                          ITEM NO.     SUPPLIES/SERVICES  
QUANTITY     UNIT     UNIT PRICE     AMOUNT   (A)     (B)   (C)     (D)     (E)
    (F)          
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B
                                       
880300
                                       
Funded: $982,992.00
                                       
Accounting Info:
                                       
970100.4802 8A0 85CR P533XX SU8888 594C0 35102B
                                       
880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
970100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B
                                       
880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B
                                       
880300
                                       
Funded: $7,017,008.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR P533XX SU8888 594C0 35102B
                                       
880300
                                       
Funded: $9,500,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B
                                       
880300
                                       
Funded: $15,500,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ02EF SU8888 594C0 34345B
                                       
880300
                                       
Funded: $800,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ02AP SU8888 594C0 34345B
                                       
880300
                                       
Funded: $1,000,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR P533XX SU8888 594C0 35102B
                                       
880300
                                       
Funded: $7,475,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B
                                       
880300
                                       
Funded: $3,225,000.00
                                       
Accounting Info:
                                       
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B
                                       
880300
                                       
Funded: $12,500,000.00
                                       
Period of Performance: 04/01/2010 to 08/31/2010
                                         
G-l Accounting and Appropriation Data
                                         
Continued ...
                               

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

UNCLASSIFIED

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
 
  REFERENCE NO. OF DOCUMENT BEING CONTINUED   PAGE   OF
CONTINUATION SHEET
  HM157304C0014/P00034   7     7
 
            NAME OF OFFEROR OR CONTRACTOR GEOEYE IMAGERY COLLECTION SYSTEMS INC

                                                  ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
ACRN  
Accounting and Appropriation Data
                          Amount                
 
                                               
9700100.4802 8A0 85CR OZ33XX SU8888 594CO 34345B 880300
                          $ 12,500,000.00                  
(NSU8G10095AS01)
                                               
(NSU8G10089AS01)
                                               
(NSU8G10189AS03)
                                               
(NSU8G10144AS01)
                                                 
Total:
                          $ 12,500,000.00  

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

UNCLASSIFIED

 